DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments (12/1/20 Remarks: page 10, line 10 - page 12, line 13) with respect to the rejection of claims 1-16 under 35 USC §112 have been fully considered and are persuasive. The rejection of claims 1-16 under 35 USC §112 has been withdrawn.
Applicant’s arguments (12/1/20 Remarks: page 10, line 10 - page 12, line 13) with respect to the rejection of claims 1-16 under 35 USC §112 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ma (US 20170017842).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, 

Claims 1, 5-6, 8, & 13-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ma (US 20170017842).
Claim 1: An electronic device comprising: an iris recognizing unit configured to:
extract an iris area from one frame of a preview image (Ma Abstract and paragraph 0006, iris recognition), and
perform iris authentication for an authentication by comparing a feature of the iris area with registered iris information (Ma paragraph 0007, iris recognition by comparison of iris feature with template); and
a processor (Ma paragraph 0032, processor) configured to:
determine a first critical time period based on an exposure threshold time that is capable of damaging an eye of a user by an infrared light emitted for iris recognition (Ma paragraph 0047, threshold limit on infrared emission),
determine that the authentication is successful based on at least one match result of the iris authentication during the first critical time period (Ma paragraph 0007, iris recognition determined as a pass based on match result during illumination), and
determine that the authentication is a failure based on verifying that a number of no-match results of the iris authentication, without the at least one match result, is greater than a threshold value during the first critical time period (Ma paragraph 0092, if the threshold is exceeded, illumination is turned off and there can be no matches).
Claim 5: The electronic device of claim 1 (see above), further comprising:
a verifying unit configured to determine whether the preview image is damaged based on one of (Note: This is a recitation in the alternative, readable upon any one option) voice recognition, a password (Ma paragraph 0166, password used as alternate recognition in place of iris recognition), proximity sensing (Ma paragraph 0088, determining that user is too close for proper iris recognition imaging), heart rate measurement, and a user input.
Claim 6: The electronic device of claim 1 (see above), wherein the processor receives information relating to the detection of the iris area (Ma paragraph 0006, iris imaging), damage of an image (Ma paragraph 0088, determining that user is too close for proper iris recognition imaging), and quality of the image (Ma paragraph 0007, determination of probability of invalid template) from the iris recognizing unit and distinguishes between a no-match and the-an iris recognition error based on the received information.
Claim 8: The electronic device of claim 1 (see above), wherein the processor performs one of (Note: This is a recitation in the alternative, readable upon any one option) a screen output (Ma paragraphs 0035-0038 and Figure 2A, output display) and a vibration output, which correspond to an iris recognition error, if the processor verifies the iris recognition error before a second critical time period expires (Ma paragraph 0092, if the threshold is exceeded, illumination is turned off and there can be no matches).
Claim 13: The electronic device of claim 1 (see above), wherein the processor determines whether there is a specified factor for disturbing the extraction of the feature from one of (Note: This is a recitation in the alternative, readable upon any one option) a shaking, a distance from a user and an ambient illuminance (Ma paragraph 0088, determining that user is too close), and adjusts the first critical time period if the specified factor is present.
Claim 14: The electronic device of claim 1  (see above), wherein the processor controls brightness of a display of the electronic device to be greater than or equal to set brightness, if a function of the iris authentication is executed (Ma paragraph 0062, increase of liquid crystal screen brightness to relieve red-eye phenomenon during operation).
Claim 15: The electronic device of claim 1 (see above), further comprising:
a display (Ma paragraphs 0035-0038 and Figure 2A, output display),
wherein the processor composes the preview image with a graphic object and outputs the composed preview image in a portion of the display (Ma paragraph 0036, display of information), and
wherein the graphic object performs an event corresponding to one of (Note: This is a recitation in the alternative, readable upon any one option) a process of the iris authentication, a match, a no-match, or an iris recognition error (Ma paragraph 0037, display indication of unclear imaging and recognition result).
Claim 16: An iris authentication method, the method comprising:
(Ma Abstract and paragraph 0006, iris recognition);
performing iris authentication for an authentication by comparing a feature of the iris area with registered iris information (Ma paragraph 0007, iris recognition by comparison of iris feature with template);
determining a first critical time period based on an exposure threshold time that is capable of damaging an eye of a user by an infrared light emitted for iris recognition (Ma paragraph 0047, threshold limit on infrared emission);
determining that the authentication is successful based on at least one match result of the iris authentication during the first critical time period (Ma paragraph 0007, iris recognition determined as a pass based on match result during illumination), and
determine that the authentication is a failure based on verifying that a number of no-match results of the iris authentication, without the at least one match result, is greater than a threshold value during the first critical time period (Ma paragraph 0092, if the threshold is exceeded, illumination is turned off and there can be no matches); and
displaying the match or the no-match (Ma paragraphs 0035-0038 and Figure 2A, output display).
Allowable Subject Matter
Claims 2-4, 7, & 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Re claim 2 (and dependent claim 3), the art of record does not teach or suggest the recited frame selection process in conjunction with the recited iris recognition arrangement.
Re claims 4 & 9, the art of record does not teach or suggest the recited individual image element brightness evaluation in conjunction with the recited iris recognition arrangement.
Re claim 7, the art of record does not teach or suggest the recited image portion blurring in conjunction with the recited iris recognition arrangement.
 Re claim 10-11, the art of record does not teach or suggest the recited individual image element processing in conjunction with the recited iris recognition arrangement.
 Re claim 12, the art of record does not teach or suggest the recited verification of an eye imaging parameter and eye guide image overlay in response to the eye imaging parameter in conjunction with the recited iris recognition arrangement.
Conclusion
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).

The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/Stephen M Brinich/
Examiner, Art Unit 2663